Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El pasado 31 de enero de 1992, al disentir de la opinión que emitiera una mayoría de los integrantes del Tribunal en Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992)(1) —caso en que este Tribunal mayoritariamente de-terminó que la demandante Hernández Torres no tenía “capacidad jurídica” {standing) para cuestionar la constitu-cionalidad de la resolución conjunta de la Asamblea Legis-lativa relativa al presupuesto general del País— expresa-mos, en lo pertinente, que:
El campo de las leyes —distinto a otras disciplinas como las matemáticas, la física, la química, etc.— no es uno preciso y exacto. En relación con cualquier controversia legal existen, como regla general, dos “caras de la moneda”. Como consecuen-cia de ello, cualquier profesional del derecho puede desarrollar, y fundamentar, un razonamiento legal en apoyo de cualquiera de las dos posiciones en controversia en un caso en particular de tal forma que cualquiera de dichas posiciones, aun cuando realmente no lo sea, parezca lógica, razonable y correcta..
Esa particularidad, que es tan “distintiva” del Derecho, es la que precisamente le permite a esta disciplina evolucionar y me-jorarse continuamente y, por qué no decirlo, a los abogados ga-narse la vida ya que si sólo hubiera una “solución” a un pro-blema legal, no habría ninguna necesidad para la existencia de la litigación contenciosa. Por otro lado, esa misma particulari-dad es la que causa que, en ocasiones, la actividad y labor del abogado resulte incomprensible para la ciudadanía en general y que, hasta cierto punto, es la causa para la insatisfacción con, y descrédito de, la profesión legal ante los ojos de esa misma *611ciudadanía. En ocasiones, resulta difícil entender cómo un pro-fesional del derecho, en defensa de una posición en particular, puede sostener, y argumentar, con vehemencia una posición que obviamente es errónea en derecho y moralmente inaceptable.
Esa situación, esto es, la existencia de “dos caras de la mone-da” en toda controversia legal, es la que precisamente hace tan complicada y difícil la labor del juez. Su ministerio no puede consistir en meramente limitarse a escoger, en forma acomoda-ticia, una de las posibles soluciones y fundamentar la misma citando, como obediente autómata, decisiones y escritos en apoyo de la posición seleccionada; decisiones y escritos que aun cuando puedan parecer aplicables, por tratar del mismo tema, realmente no lo son pues han sido emitidas por jueces de otras jurisdicciones a la luz de las circunstancias, específicas y parti-culares, que imperan en dichas jurisdicciones.
La labor del juez requiere algo más. Este tiene que estar en disposición, en primer lugar, de actuar únicamente conforme los dictados de su conciencia, esto es, libre de toda atadura o influencia ajenas a su función y, en adición, libre de todo pre-juicio o discrimen de clase alguna. En otras palabras, la objeti-vidad e imparcialidad son requisitos indispensables del buen juez. Ausentes estas cualidades, la decisión que se emita por éste, por más fundamentada que luzca, será siempre una insatisfactoria.
Por otro lado, no puede enfatizarse lo suficiente el hecho de que ante posiciones conflictivas y, en ocasiones, igualmente fun-damentadas, el “norte” que debe guiar el intelecto del juez no puede ser otro que el bien común. Ese es el factor determinante en, o fin último de, toda decisión judicial. Ello así por cuanto el propósito que inspira el establecimiento de las leyes y de todo sistema de derecho es precisamente ese: el bienestar general de la ciudadanía.
Ahí la razón por la cual la interrogante a ser contestada por el juez no se puede limitar a decidir cual es la posición que encuentra más apoyo en la jurisprudencia y los comentaristas. Esa labor, aun cuando importante, la puede realizar una com-putadora primitiva o, inclusive, un estudiante de primer año de Derecho. El término “jurídicamente procedente” implica, y con-lleva, algo más que unas numerosas citas legales. Dicho tér-mino necesariamente significa que la solución a ser decretada por el juez no sólo esté dentro de los parámetros establecidos por el ordenamiento jurídico sino que la referida solución debe ser en beneficio general de la ciudadanía.
Es debido a ello que si en la consecución de esa solución justa *612y beneficiosa, esto es, “jurídicamente procedente”, el juez no encuentra precedente aplicable que apoye la misma, entonces ese juez tiene que estar presto y decidido a “abrir brecha” y establecer, conforme las guías generales del ordenamiento, nueva jurisprudencia. No debe olvidarse, después de todo, que en el “comienzo” no existían precedentes. Pero aún en el caso de que existan precedentes en contrario, si éstos no satisfacen su sentido de justicia, el juez no puede permitir que los mismos le impidan decretar la solución correcta que la situación, el mo-mento, y el bienestar de la ciudadanía, requieren y exigen que él determine. Esa, repetimos, es precisamente la razón por la cual el que lleva con orgullo la toga es un ser pensante, sensible e inteligente, y no una computadora o un autómata.
La decisión que emite una mayoría de los integrantes del Tribunal en el presente caso ciertamente no es ejemplo de lo anteriormente expresado. La misma —en unión a un sinnú-mero de decisiones emitidas en los pasados seis (6) años— es una que posiblemente tendrá el efecto de destruir la reputación y credibilidad que en tiempos pasados tuvo este Tribunal.
La Opinión mayoritaria, pág. 834, al resolver que los legisla-dores demandantes “carecen de legitimación activa para iniciar la presente acción en representación del interés público y que, por lo tanto, ni este Foro ni el tribunal de instancia tienen jurisdicción para adjudicar la controversia referente a la eons-titucionalidad del presupuesto general del año fiscal en curso” no sólo le pone punto final a la presente controversia sino que, desgraciadamente para este País, igualmente causa la desesti-mación inmediata de varios pleitos y recursos de gran interés público, actualmente pendientes ante los tribunales de instancia y este Foro, tales como: la impugnación del nombramiento, como juez del Tribunal Superior, del Ledo. Wilfredo Santos López; la impugnación del contrato que le fuera otorgado al Ledo. Héctor Rivera Cruz en relación con la liquidación de la Corporación de Renovación Urbana y Vivienda; el pleito en que se impugna la constitucionalidad del Departamento de Asuntos de la Comuni-dad Puertorriqueña en los Estados Unidos; y cualquier otro pleito que se radique en el futuro en representación y vindica-ción del interés público y en beneficio de nuestro País. La “suer-te está echada” en cuanto a este tipo de casos.
La decisión hoy emitida es una tan errónea, dañina, y jurídi-camente improcedente que constituye, a nuestro juicio, índice de un tribunal confundido y que confunde al País en general, y a la profesión legal en particular, mediante la emisión de deci-siones contradictorias, inconsistentes y totalmente carentes de una filosofía judicial definida. La reputación y credibilidad de este Tribunal tiene que necesariamente afectarse mientras se continúe —apoyándose en tecnicismos legales y so color de *613“prudencia judicial”— eludiendo y rehusando cumplir con la función principal de este Tribunal, esto es, la de ilustrar al País y de pautar el derecho respecto a las cuestiones fundamentales que afectan el bienestar general, y destino, del mismo. Parafra-seando a Séneca, ninguna brisa le puede ser favorable a una institución que no sabe hacia donde se dirige. (Escolio omitido y énfasis en el original.) Hernández Torres v. Gobernador, ante, págs. 873-877.
No obstante haber tenido que, curiosamente, esperar el transcurso de un término aproximado de ocho (8) me-ses, se ha cumplido nuestra predicción o vaticinio respecto a la desestimación del pleito relativo al Departamento de Asuntos a la Comunidad Puertorriqueña en los Estados Unidos. No hay duda de que, paulatinamente, le segui-rán las desestimaciones de los otros pleitos de importan-cia a los que hiciéramos referencia el pasado 31 de enero de 1992.

Actuaciones como éstas son las que desafortunadamente causan que la ciudadanía no tenga confianza en nuestro sistema local de justicia. Mientras así se siga actuando, habrá que continuar aceptando ese doloroso veredicto, o dictamen, de nuestros conciudadanos.


 92 J.T.S. 16.